Notice of Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on June 28, 2022 including a new title which provides informative value in classifying and searching.   
Thank you ~

Regarding the previously held Drawing Objection, Applicant’s position is noted, objection withdrawn.

Regarding the 35 USC § 102 rejection as anticipated by Hiura, on page 7, last sentence, Applicant’s argument “Hiura fails to disclose or teach that the main opening corresponds longitudinally with the connecting opening” is not persuasive.  
	3a.	The rejection indicated the analogous main opening is [within 22] vs. (21) in order to accurately direct the reader to the intended portion of the apparatus.  Page 5 of the non-final office action illustrates the analogous attributes in terms of Hiura, including the front wall linked to two side walls, only one of the side walls is shown with symmetry serving to indicate there being a second side wall.
	3b.	Given the claimed main opening is defined by a front wall linked to two side walls it is believed the previous rejection fully reads on the claimed subject matter.
	3c.	It is the Examiner’s position that the analogous main opening corresponds longitudinally with the connecting openings as can be seen in Figures 1 and 4.

Claim Objection
Claim 1 states in part; “the connecting opening” yet there is a connecting opening for each of the plurality of terminals.  Therefore some of the successive references to the connecting opening should be plural.  Correction or clarification required. 

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

5a.	Claim 1 states in part; “the main opening corresponds longitudinally with the connecting opening” and “a direct trajectory from any point of the main opening oriented toward any point of any connecting opening intersects an obstacle of the safety electrical assembly.”
5b.	Paragraph [0026] states a front wall linked to two side walls define the main opening.

	5c.	The main opening, defined by the side walls (43) and the front wall (45) which longitudinally corresponds with the connecting opening of the terminals has at least as many unobstructed direct trajectories [see bold lines in illustration below; one coming from the front wall the other coming from a side wall] between the connecting openings and main opening as there are obstructed direct trajectories.
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    285
    508
    media_image1.png
    Greyscale

	5d.	Therefore the claim limitation “a direct trajectory from any point of the main opening oriented toward any point of any connecting opening intersects an obstacle of the safety electrical assembly.” is not accurate.
	5e.	For examination purposes, that portion of claim 1 will not be considered in terms of prior art until which time the matter is clarified.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-5, 8, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by  Hiura (US 6,162,087).

With respect to Claim 1; Hiura discloses a safety electrical assembly [Fig. 1], comprising: an electrical apparatus [at 10] having a connecting zone 12 with a plurality of terminals [Col. 3, lines 4-6] each connected to a cable W, each of the terminals having a connecting opening [Col. 3, lines 6-10] formed within an insulating housing 10 of the electrical apparatus; a protective cover 20 cooperating with the electrical apparatus in a mounted position [Fig. 2]; and a main opening [within 22] for the cables W connected to the terminals [within 11] extending from an exterior area to an interior area [Fig. 4] of the safety electrical assembly, the interior area defined between the electrical apparatus        [at 10] and the protective cover 20, the connecting openings disposed in the interior area, the main opening arranged so that a direct trajectory [straight line] from any point of the main opening [within 22] oriented toward any point of any connecting opening [at 12]  intersects an obstacle of the safety electrical assembly [resulting in a need to bend the cables – Fig. 4].

With respect to Claim 2; Hiura discloses the main opening [within 22] is the only opening between the interior area and the exterior area configured for passage of at least one cable to be connected to at least one of the terminals of the connecting zone [Fig. 4].

With respect to Claim 3; Hiura discloses the main opening [within 22] is oriented parallel to or obliquely to each connecting opening [at 12].

With respect to Claim 4; Hiura discloses an insertion direction of the terminals [at 12] is opposed to an inlet direction defined by an inlet channel [at 23] formed from the main opening [within 22] and oriented toward the interior area.


With respect to Claim 5; Hiura discloses a part of the protective cover [at 21]  contiguous to the main opening [within 22] extends further in a longitudinal direction than the insulating housing 10.

With respect to Claims 8 and 9; Hiura [Fig. 4] discloses the protective cover 20 has an upper wall located in front of the connecting zone 12 such that the connecting openings [at 12]  are oriented transversely to the upper wall.

With respect to Claims 11 and 12; Hiura discloses the protective cover 20 has a pair of transverse walls 21 that are linked to an extend transversely from the upper wall and cooperate with the insulating housing 10 in the mounted position [Fig. 6].



With respect to Claims 13 and 14; Hiura discloses the transverse walls 21 of the protective cover 20 include a pair of opposed side walls [Fig. 1] and a front wall  [from which 22 extends] connected to the pair of opposed side walls, the pair of opposed side walls and the front wall define the main opening [within 22]; the transverse walls also include a rear wall transverse to and connecting the pair of opposed side walls [Fig. 4].

With respect to Claim 15; Hiura discloses the pair of opposed side walls [Fig. 1]  are attached [via 21] to a first part of a fastening mechanism 26 of the safety electrical assembly, which cooperates with the insulating housing 10.

With respect to Claim 16; Hiura [Fig. 4] discloses the rear wall is attached [via  sidewall]  to a second part 23 of the fastening mechanism.

    PNG
    media_image2.png
    408
    361
    media_image2.png
    Greyscale
[AltContent: textbox (MAIN OPENING )][AltContent: textbox (FRONT WALL )][AltContent: textbox (REAR WALL )][AltContent: textbox (UPPER WALL )][AltContent: textbox (TRANSVERSE WALL )][AltContent: textbox (SIDE WALL )]
















Claim Rejections - 35 USC § 103
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiura (US 6,162,087) in view of Kossak (US 8,727,818).
Hiura shows a safety electrical assembly [Fig. 1], comprising: an electrical apparatus [at 10] having a connecting zone 12.
However Hiura does not show the electrical apparatus includes a row of terminal blocks with the connecting zone located on the upper side with at least one group of the connecting openings having a tilted orientation with regard to another group of connecting openings.
Kossak shows an electrical apparatus [Fig. 7] which includes a row of terminal blocks 100 with the connecting zone 175 located on the upper side 141 with at least one group of the connecting openings 125 having a tilted orientation with regard to another group of connecting openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the safety electrical assembly of Hiura would have utility serving electrical apparatus’ having terminal blocks as shown by Kossak thereby expanding the usefulness of the safety electrical assembly of Hiura. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiura           (US 6,162,087) in view of Berengut et al. (US 9,601,865).
Hiura shows a safety electrical assembly [Fig. 1], comprising a protective           cover 20.
	However Hiura does not show the protective cover having any transparency.


Berengut et al. shows a safety electrical assembly 10 having a protective          cover 33 that is at least partially transparent.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify at least part of the cover of Hiura so it is transparent as shown by Berengut et al. thereby allowing for visual inspection of proper connectivity within the safety electrical assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                         THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 


	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833